Citation Nr: 0800636	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-22 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder. 

2. Entitlement to a compensable rating for bilateral hearing 
loss. 

3. Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in August 2003 and in 
June 2005, of a Department of Veterans Affairs (VA) Regional 
Office (RO). 

In November 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claim for increase for post-traumatic stress disorder and 
the claim for a total disability rating for compensation 
based on individual unemployability are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran has Level II hearing in the right ear and Level 
III hearing in the left ear.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002): 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for increase for hearing loss, the RO provided 
pre- and post- adjudication VCAA notice by letters, dated in 
February 2005 and in March 2006. The veteran was notified of 
the evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  He was asked to submit evidence that 
would include evidence in his possession that pertained to 
the claim.  The notice included the general provisions for 
rating a disability and for the effective date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice 
of the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The VA has obtained VA records and 
afforded the veteran a VA examination.  As there are no 
additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria for bilateral hearing loss, the 
basic method of rating bilateral hearing loss is based on 
examination results including speech discrimination testing 
and pure tone audiometry testing at 1000, 2000, 3000, and 
4000 Hertz, with an average pure tone threshold obtained by 
dividing the thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and pure tone threshold average.  Once 
a Roman numeral designation of auditory acuity level for each 
ear has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

On VA audiometric testing in July 2003, pure tone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz, on the right were 30, 40, 70 90, 
respectively, with an average decibel loss of 58, and on the 
left 40, 50, 75, 90, respectively, with an average decibel 
loss of 64.  The speech discrimination scores were 96 percent 
in the right ear and 88 percent in the left ear.  

On VA audiometric testing in May 2005, pure tone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz, on the right were 40, 45, 75, 90, 
respectively, with an average decibel loss of 63, and on the 
left 35, 50, 85, 95, respectively, with an average decibel 
loss of 66. The speech discrimination scores were 96 percent 
in the right ear and 88 percent in the left ear.  

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of II for the 
right ear as the average puretone decibel loss of 58 and 63 
are in the range of between 58 to 65 average pure tone 
decibel loss, and the speech discrimination scores of 96 and 
96 percent are in the range between 92 and 100 percent speech 
discrimination.  For the left ear, the average puretone 
decibel loss of 64 and 66 are in the range of between 58 to 
73 65 average pure tone decibel loss, and the speech 
discrimination score of 88 and 88 percent are in the range 
between 84 and 90  percent speech discrimination, which 
yields a numerical designation of III.

Applying the results to TABLE VI, entering the numeral 
designations of II for the right ear and III for the left ear 
to TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz are less than 55 
decibels and as the puretone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz are not 
shown, an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

On VA psychiatric examination in May 2005, the examiner 
stated that the veteran would be employable taking into 
account only post-traumatic stress disorder. 

In a statement in October 2007, a VA psychiatrist stated that 
the veteran was currently unemployable due to the ongoing 
severity of post-traumatic stress disorder, interpersonal 
conflicts, and chronic pain.  

In a statement in October 2007, another VA psychiatrist 
stated that the veteran remained unemployable after the 
veteran completed the Post-traumatic Stress Disorder 
Residential Recovery Program. 
As the statements of the VA psychiatrists signal a material 
change in the symptomatology of post-traumatic stress 
disorder, a reexamination is required. 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of impairment due to 
service-connected post-traumatic stress 
disorder.  The veteran's claims file 
must be made available for review by 
the examiner.  The examiner is asked to 
express an opinion on whether the 
veteran is unemployable due solely to 
post-traumatic stress disorder. 

2. After the development requested is 
completed, adjudicate the claim for 
increase for post-traumatic stress 
disorder, and if necessary, the claim 
for a total disability rating. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


